DocuSign Envelope ID: EB050219-D718-4B31-B7F0-A16DA557EC93
              Case 21-00040-ELG             Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10                      Desc
                                              Exhibit A - Contract Page 1 of 10




                                                       PURCHASE AGREEMENT
    THIS DOCUMENT IS MORE THAN A RECEIPT FOR MONEY.                          IT IS INTENDED TO BE A LEGALLY BINDING
    AGREEMENT. READ IT CAREFULLY.

    Marcus & Millichap Real Estate Investment Services of North Carolina, Inc. ("Agent"), as agent for Bryan S. Ross, Chapter
    7 Trustee for Potomac Construction Biltmore, LLC (Case: 21-00040) ("Seller"), shall receive from BREI, LLC, a Maryland
    limited liability corporation or an entity under common control ("Buyer") proof of funds deposited into the escrow account of
    the Title Company in the sum of $200,000.00 in the form of CERTIFIED CHECK OR WIRE TRANSFER within Five (5)
    Business Days after the date that all parties have signed this Purchase Agreement (the “Effective Date”). This sum is a
    deposit ("Deposit") to be applied to the purchase price of that certain real property (referred to as the "Property") located in
    Washington, DC, and more particularly described as follows:

    1900 Biltmore Street NW #1                  1900 Biltmore Street NW #2               1900 Biltmore Street NW #3
    Washington, DC 20009                        Washington, DC 20009                     Washington, DC 20009
    APN: 2549-0000-2046                         APN: 2549-0000-2047                      APN: 2549-0000-2048

    1900 Biltmore Street NW #4                  1900 Biltmore Street NW #5               1900 Biltmore Street NW #6
    Washington, DC 20009                        Washington, DC 20009                     Washington, DC 20009
    APN: 2549-0000-2049                         APN: 2549-0000-2050                      APN: 2549-0000-2051

    1900 Biltmore Street NW #7                  1900 Biltmore Street NW #8               1900 Biltmore Street NW #9
    Washington, DC 20009                        Washington, DC 20009                     Washington, DC 20009
    APN: 2549-0000-2052                         APN: 2549-0000-2053                      APN: 2549-0000-2054

    1900 Biltmore Street NW #10                 1900 Biltmore Street NW #11
    Washington, DC 20009                        Washington, DC 20009
    APN: 2549-0000-2079                         APN: 2549-0000-2080

     1900 Biltmore Street NW #P1                1900 Biltmore Street NW #P2
     Washington, DC 20009                       Washington, DC 20009
    APN: 2549-0000-2055                         APN: 2549-0000-2056


                                                        TERMS AND CONDITIONS
    Seller agrees to sell the Property, and Buyer agrees to purchase the Property, on the following terms and conditions, and
    subject to Bankruptcy Court Approval:

    1)     PURCHASE PRICE: The Purchase Price for the Property is SIX-MILLION-TWO-HUNDRED-THOUSAND-DOLLARS
           ($6,200,000.00). The Purchase Price, less the amount of the Deposit paid by Buyer, and subject to appropriate
           adjustments and prorations as hereinafter provided, shall be paid as follows:

    2)     DEPOSIT: The Deposit in the sum of TWO-HUNDRED-THOUSAND-DOLLARS ($200,000.00) shall be deposited
           by Buyer with the Title Company, Premium Title & Escrow, located at 3407 14th Street NW, Washington DC 20009
           (Attn: Ben Soto), within Five (5) Business Days after the Effective Date. The Deposit shall be held as earnest money
           and shall be applied as part payment of the Purchase Price at closing or as otherwise provided herein. If this
           Agreement is voided by Buyer for any reason permitted under this Agreement, the Deposit shall be refunded to Buyer,
           and no party hereto shall have any further rights to said Deposit.

    3)     TITLE: Seller shall convey title to Property free and clear of liens pursuant to Bankruptcy Court Order and without
           exception for any rights of the tenants under the District of Columbia Tenant Opportunity to Purchase Act (“TOPA”).
           Seller shall convey by Trustee’s Deed to Buyer (or such other person as Buyer may specify) marketable fee simple
           title subject only to the exceptions approved by Buyer in accordance with this Agreement. Title shall be insurable by
           a standard ALTA owner’s policy of title insurance issued by the Title Company with standard exceptions in the amount
           of the purchase price with premium paid by Buyer.



    Bankruptcy Case No 21-00040 – Purchase Agreement                            Buyer’s Initials ________ Seller’s Initials ________
                                                                                                  Copyright Marcus & Millichap 2021
                                                              Page 1 of 8

    4829-0478-0779, v. 2
                                                                                                       Exhibit A
DocuSign Envelope ID: EB050219-D718-4B31-B7F0-A16DA557EC93
                Case 21-00040-ELG           Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10                           Desc
                                              Exhibit A - Contract Page 2 of 10
    4)     CLOSING: Closing shall be held Thirty (30) Calendar Days following the later of (i) the expiration of the Inspection
           Period, or (ii) delivery to Purchaser of an unappealable order of the U.S. Bankruptcy Court for the District of Columbia
           approving the sale of the Property under this Agreement (the “Closing Date”), or at such other time as is reasonably
           agreeable to Buyer and Seller with at least five (5) days’ notice prior to the Closing Date. At the Closing, Seller shall
           execute and deliver to Buyer a trustee’s deed subject to those exceptions permitted by this Agreement, an I.R.C.
           Section 1445 non-foreign affidavit, and any other documents reasonably required by the Title Company; and each
           party hereto shall execute and deliver such other documents necessary or appropriate to effect and complete the
           Closing.

           Real property taxes, premiums on insurance acceptable to Buyer, interest on any debt being assumed or taken
           subject to by Buyer, and any other ongoing expenses or costs of the continued operation of the Property shall be
           prorated as of the Closing Date. Security deposits, advance rentals, and the amount of any future lease credits shall
           be credited to Buyer at Closing. The amount of any assessment not customarily paid with real property taxes shall
           be (select one “X”) X paid     assumed by SELLER. Buyer will pay for recordation tax and Seller will pay for transfer
           tax.

    5)     NO FINANCING CONTINGENCY – THERE IS NO FINANCING CONTINGENCY

    6)     DUE DILIGENCE PERIOD: Buyer shall have Fifteen (15) Calendar Days following the execution of this Agreement,
           the (“Due Diligence Period”), to investigate the physical and environmental condition of the Property and to evaluate
           the economic feasibility, and satisfactory financing approvals.

           Commencing upon full execution of this Agreement and continuing throughout the Due Diligence Period, the Buyer
           shall have the right to enter upon the Property, after not less than Two (2) Business Days’ prior written notice to Seller,
           to conduct such tests, studies, and investigations the Buyer may reasonably deem necessary, provided, however,
           that no invasive testing will be conducted without Seller’s prior written approval, such approval not to be unreasonably
           withheld, conditioned or delayed. All costs incurred in connection with inspections and studies shall be at the expense
           of the Buyer. Buyer shall indemnify and hold the Seller harmless from all costs, damages, liabilities caused by Buyer
           in connection with due diligence. Buyer shall repair damage to the Property as a result of studies conducted on behalf
           of the Buyer. Buyer shall have no liability to any existing conditions discovered in connection with its investigation of
           the Property.
           Commencing upon full execution of this Agreement, the Seller shall not make any decisions that will impact the current
           or future operations of the Property (e.g.: lease extensions or renewals, management agreements, new lease
           agreements, commencing eviction proceedings) without first notifying the Buyer and obtaining Buyer’s approval,
           which shall not be unreasonably withheld, conditioned or delayed prior to the expiration of the Due Diligence Period.
           Furthermore, at all times during this transaction, the Seller shall inform the Buyer of any changes to the building
           operations as they are made aware of such changes (e.g. tenant(s) existing or anticipated default, tenant(s) vacates
           or requests an early termination, tenant(s) request for a lease extension or renewal).

           From the time the Due Diligence Period expires until 100% of the interest in the Property’s conveys to the Buyer, the
           Seller shall not make any decisions that will impact the current or future operations of the Property (e.g.: lease
           extensions or renewals, management agreements, new lease agreements, commencing eviction proceedings)
           without first notifying the Buyer and obtaining Buyer’s approval, which approval may be withheld in Buyer’s sole
           discretion.

           Upon written notice at any time during the Due Diligence Period, Buyer may elect, at its sole and absolute discretion,
           to terminate this Agreement and declare said Agreement null and void, with the immediate return of its Deposit plus
           any accrued interest. After such event, there shall be no further obligation between the parties. If no such notification
           is provided by Buyer, then upon the expiration of the Due Diligence Period, this Agreement shall be deemed to be in
           full force and effect and the Deposit will become non-refundable to the Buyer. Except as otherwise provided for in
           this Agreement, in the event the Due Diligence Period expires and the Buyer fails to go to Closing, the Deposit and
           all accrued interest shall be released to the Seller as liquidated damages.

    7)     CONDITIONS PRECEDENT TO CLOSING: It shall be a condition precedent to Buyer’s obligation to Close that all of
           the following conditions shall have been satisfied:

           a.         Buyer has the opportunity to review and accept the Property’s title or make Seller aware of any title
                      objections until the expiration of the Due Diligence Period. Seller’s and Buyer’s obligations hereunder are
                      contingent upon Seller being able to convey good, marketable and insurable title to the Property or cure
                      any title objections.
           b.         Seller shall deliver the Property free and clear of all tenancies, encumbrances, conditions, and other
                      recorded title matters and without any exception for TOPA on owner’s title insurance policy except for the
                      existing approved matters of record or tenancies/encumbrances/management contracts that are pre-
                      approved.
           c.         All utilities, including water, sanitary sewer, electric and telephone, in the capacities as of the last day of the
                      Due Diligence Period are available at the Property line.

    Bankruptcy Case No 21-00040 – Purchase Agreement                               Buyer’s Initials ________ Seller’s Initials ________
                                                                                                     Copyright Marcus & Millichap 2021
                                                                 Page 2 of 8

    4829-0478-0779, v. 2
DocuSign Envelope ID: EB050219-D718-4B31-B7F0-A16DA557EC93
                Case 21-00040-ELG           Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10                          Desc
                                              Exhibit A - Contract Page 3 of 10
           d.         A property and boundary survey has been completed so long as the completion date does not exceed
                      Forty-Five (45) Calendar Days following the execution of this Agreement in which case this Condition shall
                      have been deemed satisfied.

    8)     PERSONAL PROPERTY: No personal property will be conveyed to Buyer under the terms of this Agreement except
           those items which are fixtures on the Property. No accounts receivable, including rent due to the Seller, will be
           conveyed to the Buyer.

    9)     CONDITION OF PROPERTY: It is understood and agreed that the Property is being sold "AS IS"; that Buyer has,
           or will have prior to the Closing Date, inspected the Property; and that neither Seller nor Agent makes any
           representation or warranty as to the physical condition or value of the Property or its suitability for Buyer's intended
           use. The parties recognize and agree that Buyer is acquiring the property in “as-is, where-is” condition, with all faults.
           The property shall be in substantially the same condition at closing as on the effective date, ordinary wear and tear
           and damage by casualty excepted. Buyer hereby acknowledges that it shall be acquiring the property in reliance
           solely upon its own investigations, studies and due diligence and, except as expressly provided in this agreement,
           shall not rely on any statement, representation, or warranty whatsoever by Seller, Agent or their respective officers,
           directors, employees, shareholders, members, agents, contractors or representatives (collectively referred to in this
           agreement as the “Seller/Agent Parties”). Buyer understands and acknowledges that, except as expressly provided
           in this agreement, the Seller/Agent Parties make no representations or warranties relating to the property including,
           without limitation, design, condition or repair, value, expense of operation, income potential, compliance with drawings
           or specifications, absence of defects, absence of faults, flooding, or compliance with laws, rules and regulations,
           taxes, the expressed warranties of merchantability and fitness for a particular purpose, or any other fact or condition
           which has or might affect the property or the ownership, use, occupancy, operation, condition, repair, value, or income
           potential thereof.

                                                                                                       Buyer's Initials

    10)    RISK OF LOSS: Risk of loss to the Property shall be borne by Seller until title has been conveyed to Buyer. In the
           event that the improvements on the Property are destroyed or materially damaged between the Effective Date of this
           Agreement and the date title is conveyed to Buyer, Buyer shall have the option of demanding and receiving back the
           entire Deposit and being released from all obligations hereunder, or alternatively, taking such improvements as Seller
           can deliver. Upon Buyer's physical inspection and approval of the Property, Seller shall maintain the Property through
           closing in the same condition and repair as approved, reasonable wear and tear excepted.

    11)    POSSESSION: Possession of the Property shall be delivered to Buyer at closing free and clear of all tenants and
           any other parties claiming a right to occupy all or any portion of the Property.

    12)    LIQUIDATED DAMAGES: By placing their initials immediately below, Buyer and Seller agree that it would be
           impracticable or extremely difficult to fix actual damages in the event of a default by Buyer, that the amount
           of Buyer's Deposit hereunder (as same may be increased by the terms hereof) is the parties' reasonable
           estimate of Seller's damages in the event of Buyer's default by reason of its failure to close in accordance
           with the terms and conditions of this Agreement, and that upon Buyer's default in its purchase obligations
           under this agreement, not caused by any breach by Seller, Seller shall be released from its obligations to sell
           the Property and shall retain Buyer’s Deposit as liquidated and agreed upon damages, which shall be Seller's
           sole and exclusive remedy in law or at equity for Buyer's default.

     13)   BUYER EXCHANGE: Seller agrees to cooperate should Buyer elect to purchase the Property as part of a like-kind
           exchange under IRC Section 1031. Buyer's contemplated exchange shall not impose upon Seller any additional
           liability or financial obligation, and Buyer agrees to hold Seller harmless from any liability that might arise from such
           exchange. This Agreement is not subject to or contingent upon Buyer's ability to dispose of its exchange property or
           effectuate an exchange. In the event any exchange contemplated by Buyer should fail to occur, for whatever reason,
           the sale of the Property shall nonetheless be consummated as provided herein.

     14)   AUTHORIZATION: Buyer and Seller authorize agent to disseminate sales information regarding this transaction,
           including the purchase price of the Property.

     15) EXCLUSIVE LISTING: Marcus & Millichap Real Estate Investment Services of North Carolina, Inc. is the exclusive
         listing broker of the property that is the subject of this transaction. Under District of Columbia law, Marcus &
         Millichap represents the Seller as the Seller's agent. Marcus & Millichap is not the agent of the Buyer; however,
         Marcus & Millichap does have the following affirmative legal obligations to the Buyer:

           a.     Diligent exercise of reasonable skill and care in the performance of its duties.
           b.     A duty of honest and fair dealing and good faith.
           c.     A duty to disclose all facts known to it materially affecting the value or desirability of the property that are not
                  known to, or within the diligent attention and observation of, the Buyer.
    Bankruptcy Case No 21-00040 – Purchase Agreement                               Buyer’s Initials ________ Seller’s Initials ________
                                                                                                     Copyright Marcus & Millichap 2021
                                                                 Page 3 of 8

    4829-0478-0779, v. 2
DocuSign Envelope ID: EB050219-D718-4B31-B7F0-A16DA557EC93
              Case 21-00040-ELG             Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10                       Desc
                                              Exhibit A - Contract Page 4 of 10
    16)    OTHER BROKERS: Buyer and Seller agree that, in the event any broker other than Agent or a broker affiliated with
           Agent is involved in the disposition of the Property, Agent shall have no liability to Buyer or Seller for the acts or
           omissions of such other broker, who shall not be deemed to be a subagent of Agent.
           Matt Weber and Andrew Genova of Avison Young represent the Buyer in this transaction (“Buyer’s Broker”). Seller’s
           Broker agrees to pay Buyer’s Broker a real estate brokerage commission of Two (2) percent of the Purchase Price
           by the Seller at Closing. Seller’s Broker, if any, will be compensated per the terms of a separate agreement.

    17)    LIMITATION OF LIABILITY: Except for Agent's gross negligence or willful misconduct, Agent's liability for any breach
           or negligence in its performance of this Agreement shall be limited to the greater of $50,000 or the amount of
           compensation actually received by Agent in any transaction hereunder.

    18)    SCOPE OF AGENT'S AUTHORITY AND RESPONSIBILITY: Agent shall have no authority to bind either Buyer or
           Seller to any modification or amendment of this Agreement. Agent shall not be responsible for performing any due
           diligence or other investigation of the Property on behalf of either Buyer or Seller, or for providing either party with
           professional advice with respect to any legal, tax, engineering, construction or hazardous materials issues. Except
           for maintaining the confidentiality of any information regarding Buyer or Seller's financial condition and any future
           negotiations regarding the terms of this Purchase Agreement, Buyer and Seller agree that their relationship with Agent
           is at arm's length and is neither confidential nor fiduciary in nature.

    19)    BROKER DISCLAIMER: Buyer and Seller acknowledge that, except as otherwise expressly stated herein, Agent
           has not made any investigation, determination, warranty or representation with respect to any of the following: (a)
           the financial condition or business prospects of any tenant, or such tenant's intent to continue or renew its tenancy in
           the Property; (b) the legality of the present or any possible future use of the Property under any federal, state or local
           law; (c) pending or possible future action by any governmental entity or agency which may affect the Property; (d) the
           physical condition of the Property, including but not limited to, soil conditions, the structural integrity of the
           improvements, and the presence or absence of fungi or wood-destroying organisms; (e) the accuracy or
           completeness of income and expense information and projections, of square footage figures, and of the texts of
           leases, options, and other agreements affecting the Property; (f) the possibility that lease, options or other documents
           exist which affect or encumber the Property and which have not been provided or disclosed by Seller; or (g) the
           presence or location of any hazardous materials on or about the Property, including, but not limited to, asbestos,
           PCB's, or toxic, hazardous or contaminated substances, and underground storage tanks.

           Buyer agrees that investigation and analysis of the foregoing matters is Buyer's sole responsibility and that Buyer
           shall not hold Agent responsible therefor. Buyer further agrees to reaffirm its acknowledgment of this disclaimer at
           closing and to confirm that it has relied upon no representations of Agent in connection with its acquisition of the
           Property.

                                                                  Buyer's Initials                  Seller's Initials

    20)    LEAD-BASED PAINT HAZARDS: Every purchaser of any interest in residential real property on which a residential
           dwelling was built prior to 1978 is notified that such property may present exposure to lead from lead-based paint that
           may place young children at risk of developing lead poisoning. Lead poisoning in young children may produce
           permanent neurological damage, including learning disabilities, reduced intelligence quotient, behavioral problems,
           and impaired memory. Lead poisoning also poses a particular risk to pregnant women. The seller of any interest in
           residential real property is required to provide the buyer with any information on lead-based paint hazards. A risk
           assessment or inspection for possible lead-based paint hazards is recommended prior to purchase. (SELLER TO
           INITIAL ONE BELOW):

           (_____)    1. Seller warrants that the Property was constructed after 1978.
           (__X*_)    2. Seller has no knowledge of lead-based paint and/or lead-based paint hazards in the housing.
           *Seller is a Chapter 7 Bankruptcy Trustee and has no personal knowledge with regard to the Property. All disclosures
           made are on information and belief only.




    Bankruptcy Case No 21-00040 – Purchase Agreement                             Buyer’s Initials ________ Seller’s Initials ________
                                                                                                   Copyright Marcus & Millichap 2021
                                                               Page 4 of 8

    4829-0478-0779, v. 2
DocuSign Envelope ID: EB050219-D718-4B31-B7F0-A16DA557EC93
              Case 21-00040-ELG             Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10                        Desc
                                              Exhibit A - Contract Page 5 of 10
    21)    MOLD/ALLERGEN ADVISORY AND DISCLOSURE: Buyer is advised of the possible presence within properties
           of toxic (or otherwise illness-causing) molds, fungi, spores, pollens and/or other botanical substances and/or allergens
           (e.g. dust, pet dander, insect material, etc.). These substances may be either visible or invisible, may adhere to walls
           and other accessible and inaccessible surfaces, may be embedded in carpets or other fabrics, may become airborne,
           and may be mistaken for other household substances and conditions. Exposure carries the potential of possible
           health consequences. Agent strongly recommends that Buyer contact the State Department of Health Services for
           further information on this topic.

           Buyer is advised to consider engaging the services of an environmental or industrial hygienist (or similar, qualified
           professional) to inspect and test for the presence of harmful mold, fungi, and botanical allergens and substances as
           part of Buyer’s physical condition inspection of the Property, and Buyer is further advised to obtain from such qualified
           professionals information regarding the level of health-related risk involved, if any, and the advisability and feasibility
           of eradication and abatement, if any.

           Buyer is expressly cautioned that Agent has no expertise in this area and is, therefore, incapable of conducting any
           level of inspection of the Property for the possible presence of mold and botanical allergens. Buyer acknowledges
           that Agent has not made any investigation, determination, warranty or representation with respect to the possible
           presence of mold or other botanical allergens, and Buyer agrees that the investigation and analysis of the foregoing
           matters is Buyer’s sole responsibility and that Buyer shall not hold Agent responsible therefore.

    22)    DISPUTES: If a controversy arises with respect to the subject matter of this Purchase Agreement or the
           transaction contemplated herein (including but not limited to the parties' rights to the Deposit or the payment
           of commissions as provided herein), Buyer, Seller and Agent agree that such controversy shall be settled
           before the U.S. Bankruptcy Court for the District of Columbia and agree that such Court shall have authority
           to issue final orders and judgments on all matters relating to this Purchase Agreement.

    23)    SUCCESSORS & ASSIGNS: This Agreement and any addenda hereto shall be binding upon and inure to the benefit
           of the heirs, successors, agents, representatives and assigns of the parties hereto.

    24)    TIME: Time is of the essence of this Agreement.

    25)    NOTICES: All notices required or permitted hereunder shall be given to the parties in writing (with a copy to Agent)
           at their respective addresses as set forth below. Should the date upon which any act required to be performed by
           this Agreement fall on a Saturday, Sunday or holiday, the time for performance shall be extended to the next business
           day.

    26)    ADDENDA: Any addendum attached hereto and either signed or initialed by the parties shall be deemed a part
           hereof. This Agreement, including addenda, if any, expresses the entire agreement of the parties and supersedes
           any and all previous agreements between the parties with regard to the Property. There are no other understandings,
           oral or written, which in any way alter or enlarge its terms, and there are no warranties or representations of any
           nature whatsoever, either express or implied, except as set forth herein. Any future modification of this Agreement
           will be effective only if it is in writing and signed by the party to be charged.

    27)    GOVERNING LAW: This Agreement shall be governed by and construed in accordance with the laws of the District
           of Columbia and the U.S. Bankruptcy Code.

    28)    EMINENT DOMAIN: In the event that prior to the closing all or any portion of the Property is condemned, or
           condemnation proceedings have been instituted by or on behalf of any public or quasi-public entity or for any public
           or quasi-public use or purpose, then, in the event that such condemnation substantially and materially adversely
           affects the Property, Buyer shall have the option to: (i) terminate this Agreement and receive the return of the deposit
           and all interest accrued thereon, or (ii) proceed with the closing and receive a credit against the Purchase Price of
           any award received or to be received.

    29)    SEVERABILITY: In the event any term or provision of this Agreement shall be held illegal, unenforceable or
           inoperative as a matter of law, the remaining terms and provisions of this Agreement shall not be affected thereby
           and shall remain in full force and effect.

    30)    VACANCY: Property shall be delivered vacant and free of any tenancy at Closing.




    Bankruptcy Case No 21-00040 – Purchase Agreement                              Buyer’s Initials ________ Seller’s Initials ________
                                                                                                    Copyright Marcus & Millichap 2021
                                                                Page 5 of 8

    4829-0478-0779, v. 2
DocuSign Envelope ID: EB050219-D718-4B31-B7F0-A16DA557EC93
                Case 21-00040-ELG           Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10                     Desc
                                              Exhibit A - Contract Page 6 of 10
    THE PARTIES ARE ADVISED TO CONSULT THEIR RESPECTIVE ATTORNEYS WITH REGARD TO THE LEGAL
    EFFECT AND VALIDITY OF THIS PURCHASE AGREEMENT.


    The undersigned Buyer hereby offers and agrees to purchase the above-described Property for the price and upon the
    terms and conditions herein stated. The undersigned Buyer hereby acknowledges receipt of an executed copy of this
    Agreement. This Agreement is subject to the attached Bankruptcy Addendum. In the event a conflict exists between this
    Purchase Agreement and the attached Bankruptcy Addendum, the Bankruptcy Addendum will control.


                      BREI, LLC




        BUYER:                                                        ADDRESS:       3301 Rolling Rd, Chevy Chase, MD 20815
                           Cesar Bouillon Manager

                               6/1/2021                                                  3012838815
        DATE:                                                         TELEPHONE:


    SELLER'S ACCEPTANCE AND AGREEMENT TO PAY COMMISSION:

    The undersigned Seller agrees to sell the Property to Buyer for the price and on the terms and conditions stated herein,
    subject to Bankruptcy Court approval. Seller acknowledges receipt of an executed copy of this Agreement and authorizes
    Agent to deliver an executed copy to Buyer.

    Seller reaffirms its agreement to pay to Agent and Buyer’s Agent a real estate brokerage commission pursuant to the terms
    of that certain Representation Agreement between Agent and Seller effective February 26th, 2021 and the terms and
    provisions of Section 16 above, which shall remain in full force and effect. Said commission is payable in full on the Closing
    Date and shall be paid in cash at closing from the Seller’s proceeds of the sale, subject to Bankruptcy Court approval.
    .
                      By: Bryan S. Ross


        SELLER:
                                                                      ADDRESS:           ON FILE

                           Chapter 7 Trustee for         Potomac
                           Construction Biltmore, LLC
                           (Case: 21-00040)


        DATE:                                                         TELEPHONE:         ON FILE


    Agent accepts and agrees to the foregoing.

    AGENT: MARCUS & MILLICHAP REAL ESTATE INVESTMENT SERVICES OF NORTH CAROLINA, INC.



        BY:                                                           ADDRESS:          7200 Wisconsin Avenue (Suite 1101)
                               John M. Zupancic III                                     Bethesda, MD 20814

        DATE:                                                         TELEPHONE:        (202) 536-3788


        PARTIES UNDERSTAND AND ACKNOWLEDGE THAT BROKER IS NOT QUALIFIED TO PROVIDE, AND HAS NOT
        BEEN CONTRACTED TO PROVIDE, LEGAL, FINANCIAL OR TAX ADVICE, AND THAT ANY SUCH ADVICE MUST BE
        OBTAINED FROM PARTIES’ ATTORNEY, ACCOUNTANT OR TAX PROFESSIONAL.
    Bankruptcy Case No 21-00040 – Purchase Agreement                           Buyer’s Initials ________ Seller’s Initials ________
                                                                                                 Copyright Marcus & Millichap 2021
                                                              Page 6 of 8

    4829-0478-0779, v. 2
DocuSign Envelope ID: EB050219-D718-4B31-B7F0-A16DA557EC93
              Case 21-00040-ELG             Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10                       Desc
                                              Exhibit A - Contract Page 7 of 10


                                            Bankruptcy Addendum to Purchase Agreement

    1.     Bryan S. Ross, ("Seller" or "Trustee") is the Court appointed Chapter 7 Trustee for the bankruptcy estate of Potomac
    Construction Biltmore, LLC., whose case is currently pending in the United States Bankruptcy Court for the District of
    Columbia (the "Bankruptcy Court") as Case No. 21-00040.

    2.      This Purchase Agreement ("Agreement") and sale of the property are subject to the notice and hearing requirements
    of the Bankruptcy Code, Bankruptcy Rules, and the Local Rules of the Bankruptcy Court for the District of Columbia.

    3.       This Agreement and final sale of the property are subject to Bankruptcy Court approval of sale and higher and better
    offers. Sale is subject to an order of the Bankruptcy Court approving the sale, and authorizing sale free and clear of liens,
    claims, leases, tenants and any other parties claiming a right to occupy any portion of the Property. Sale is subject to
    satisfying any of the sub-sections of 11 U.S.C. § 363(b), (f), and (h), or requirements for a sale subject to existing liens, and
    sections of 11 U.S.C. § 365.

    4.      The Property is sold in its “as-is” condition as of ratification of a contract. Seller makes no representations as to the
    condition of the property other than that it shall be conveyed to the Buyer free of any tenants, occupants or personal property
    belonging to others.

    5.       The liability of the Seller is limited to the return of the earnest money deposit, except as noted in Paragraph 9 below

    6.       No sale commission will be due except upon a successful sale and settlement.

    7.       Seller will convey the Property by Trustee’s Deed.

    8.       All Seller disclosures are upon information and belief only and not personal knowledge.

    9.       If another party is awarded the right to purchase the Property, upon closing of the Property, Seller agrees to pay
    Buyer a breakup fee in the amount of Twenty-Five Thousand Dollars ($25,000.00) which is the estimated due diligence and
    legal fees incurred or to be incurred by Buyer in connection with this Agreement.

    10.      Notwithstanding anything to the contrary contained in the Agreement or this Addendum, if the Bankruptcy Court
    has not entered an order approving the sale within sixty (60) days of the date of this Agreement and Addendum, Buyer may
    terminate this Agreement by written notice to Seller and the Title Company in which event the Title Company shall promptly
    return the Deposit to Buyer and both parties shall thereafter be relieved of all further obligations under the Agreement.

    11.    All other terms and conditions of the Agreement remain in full force and effect except that if there is a conflict
    between this Addendum and the remaining portions of the Agreement, this Addendum will control.



    ________________________________________________                             __________________
    Seller: Bryan S. Ross, Chapter 7 Trustee                                     Date



                                                                                      6/1/2021
    _________________________________________________                            __________________
    Buyer: BREI, LLC
           By Cesar P. Bouillon B., Manager                                                       Date




    Bankruptcy Case No 21-00040 – Purchase Agreement                             Buyer’s Initials ________ Seller’s Initials ________
                                                                                                   Copyright Marcus & Millichap 2021
                                                               Page 7 of 8

    4829-0478-0779, v. 2
DocuSign Envelope ID: EB050219-D718-4B31-B7F0-A16DA557EC93
              Case 21-00040-ELG             Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10                 Desc
                                              Exhibit A - Contract Page 8 of 10
    _________________________________________________                      __________________
    Agent: John M. Zupancic III, Marcus & Millichap                        Date




    Bankruptcy Case No 21-00040 – Purchase Agreement                       Buyer’s Initials ________ Seller’s Initials ________
                                                                                             Copyright Marcus & Millichap 2021
                                                             Page 8 of 8

    4829-0478-0779, v. 2
DocuSign Envelope ID: 611708A1-54E7-4A47-88EC-836687725440
              Case 21-00040-ELG            Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10   Desc
                                             Exhibit A - Contract Page 9 of 10
DocuSign Envelope ID: 611708A1-54E7-4A47-88EC-836687725440
              Case 21-00040-ELG            Doc 45-1 Filed 06/30/21 Entered 06/30/21 08:21:10   Desc
                                            Exhibit A - Contract Page 10 of 10
